DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 8-10, 12, and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Huang et al. “Diffusion bonding of hot rolled 7075 aluminium alloy”.
Regarding claim 1, Huang discloses:
A method of diffusion bonding metal or metal alloy containing workpieces [title], the method comprising:
(a) coating the bonding surfaces of the metal or metal alloy containing workpieces with a layer of a coating material [the electropolishing liquid in step (ii) or the organic solution in step (iii)],
(b) abrading the coated bonding surfaces to remove surface oxide, the coating material being in a liquid form [the electropolishing in step (ii) helps to remove oxides or the brushing helps remove oxides in step (iii)],
(c) removing excess coating material or excess abraded metal or metal alloy containing workpiece material from the coated bonding surfaces [the electropolishing liquid in step (ii) is inherently removed in order to proceed to the next step or the organic solution in step (iii) is inherently removed in order to provide the “fresh” organic solution in step (iv)], and 
(d) diffusion bonding the coated bonding surfaces of the metal or metal alloy containing workpieces together [see “BONDING PROCEDURE”.  Note that this step does not require the surface to still be coated, only that it was coated at some point, so even though the solution in step (ii) has been removed the surface was coated.  As for the organic solution, it volatilizes during the diffusion bonding procedure.], 
wherein the coating material is operable to form a stable barrier on the bonding surfaces of the metal or metal alloy containing workpieces under ambient conditions, and evaporates from the bonding surfaces of the metal or metal alloy containing workpieces under diffusion bonding conditions [Note that the claim does not require the coating material to actually provide a stable barrier or evaporate only that it is able to.  Thus, the polishing solution is capable of this and the organic solution is capable and performs as claimed].
Regarding claim 5, Huang discloses:
wherein the coating material on the bonding surfaces of the metal or metal alloy containing workpieces is in a liquid form during steps (a), (b) and (c) [in steps (ii) and (iii) the solutions are liquid].
Regarding claim 6, Huang discloses:
wherein all of the surface area of the bonding surfaces is coated with the layer of the coating material [Figure 1 shows the bonding surfaces being equal and the bonding procedure states the surfaces are coated. Note that there is no mention of partially coating surfaces].
Regarding claims 8 and 9, Huang discloses:
wherein the metal or metal alloy of the metal or metal alloy containing workpieces is selected from aluminium, titanium, beryllium, zirconium, iron, nickel, chromium, cobalt, lithium, magnesium, and the alloys thereof [7075 Al; title]; and 
wherein the metal or metal alloy of the metal or metal alloy containing workpieces is aluminium or an alloy thereof [7075 Al; title].
Regarding claim 10, Huang discloses:
wherein the abrasion of the coated bonding surfaces in step (b) is performed using a semi-automated technique [electropolishing in step (ii) is at least semi-automated due to the machinery involved in such a process].
Regarding claim 12, Huang discloses:
wherein the method further comprises an additional method step prior to step (a) in which the bonding surfaces of the metal or metal alloy containing workpieces are degreased, cleaned or abraded [mechanical polished in step (i)].
Regarding claim 13, Huang discloses:
wherein after step (c) and prior to step (d), the method further comprises an additional method step of coating the coated bonding surfaces with a further layer of the coating material [step (iv)].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “Diffusion bonding of hot rolled 7075 aluminium alloy”.  Note that this rejection of claim 1 is an alternative rejection should the applicant prove that Huang does not remove the excess material.
Regarding claim 1, what Huang teaches is noted above.  
Huang does not explicitly teach: 
(c) removing excess coating material or excess abraded metal or metal alloy containing workpiece material from the coated bonding surfaces.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove the solutions prior to the application of the next solution in order to remove any abraded particles or contaminates and/or so as to not interfere with/containment the next solution to be applied.
Regarding claims 5, 6, 8, 9, 12, and 13, refer to the above rejections of these claims. 
Regarding claims 7 and 17, Huang does not teach:
wherein the coating material has a viscosity from 1 to 100 mPa.s or  from 30 to 500 mPa.s.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to for the viscosity of the solutions to be from 1 to 500 mPa.s in order to be able to apply them properly, minus any unexpected results.  If the viscosity is too low then the application can become too messy and may not leave a thick enough coating while too high and the solution becomes glue and is  not spreadable.  
Regarding claim 10, Huang does not teach the following for step (iii):
wherein the abrasion of the coated bonding surfaces in step (b) is performed using a semi-automated technique.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a grinder/sander/buffer with a steel wool pad in order to speed up the process and/or provide better consistency.
Regarding claims 11 and 18, Huang does not teach:
wherein step (d) is carried out within 1 to 2 hours of the preceding method step or  immediately after the preceding method step.
However, Huang does teach the bonding is to happen within 24 hours of step (iv); pg. 406.
Huang and the claims differ in that Huang does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Huang overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Regarding claim 14, Huang does not teach:
wherein excess coating material formed from the application of the further layer of the coating material is removed prior to step (d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove excess solution instead of throwing away the workpieces or to save the excess solution.  
Claims 2, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “Diffusion bonding of hot rolled 7075 aluminium alloy” as applied to claim 1 above, and further in view of Abe et al. (US 2012/0080216 A1).
Regarding claims 2, 3, and 16, Huang does not teach:
wherein the coating material comprises terpineol;  
wherein the coating material comprises at least 75% terpineol by volume; or 
preferably at least 90% terpineol by volume.
Huang teaches that the step (iii) solution uses an acetone solvent.
Abe teaches terpineol and acetone are known equivalent solvents; 0060.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the acetone for terpineol because they are known equivalents, minus any unexpected results.  One would have also been motivated to do so due to costs, availability, or familiarity.  In doing so, the Huang solution would be 90% terpineol.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive.
The applicant argues, 
“In particular, it appears that the Office Action has misinterpreted the teaching of Huang with respect to oxide removal. As detailed in the summary of Huang (top of page 405), the surface treatment procedure described in Huang takes place after the removal of surface oxides. This is further emphasised by column 2, page 405 of Huang which discloses that 'it is desirable to find a substitute for these organic liquids to protect the surface after oxide removal treatment' and 'in the present work, diffusion bonding of 7075 aluminum alloy was carried out using a new organic solution which was applied after oxide removal'. This is reiterated under the heading 'surface treatment method' in page 406, before steps (i) to (v) of Huang. are outlined. In contrast, the 4 step process of claim 1 of the present application discloses a surface treatment method requiring the application of a coating prior to the removal of surface oxides therefrom.”
Note that Huang applies the organic solution twice, the first of which a comprises brushing with a stainless steel brush.  Due to the high oxidizing rate of aluminum one of ordinary skill in the art would understand that this first application is for removing any oxides that form immediately between steps ii and iii and to prevent the reformation thereof.  The second application of the organic solution is the solution that is applied after the all oxide removal steps have been performed.  Lastly, the claims do not prevent a portion of the oxides being removed prior to the application of the organic solution or require than any oxide removal is solely done with the organic coating.  
The applicant argues, 
“The terminology of Huang is very clear - 'coating with a layer' only takes place in step (iv). No 'coating' with a layer of the coating material takes place in either of steps (ii) or (iii) of Huang.”
Note that step ii requires a coating since electropolishing is being performed and step iii does require a coating of the organic solution.  
The applicant argues, 
“Still further, there is no disclosure of step (b) of claim 1 of the present application in Huang. In step (b), the coated bonding surfaces formed with a layer of coating material in step (a) are abraded to remove surface oxide, the coating material being in liquid form. Huang is completely silent with regard to the formation of the coated bonding surfaces of step (a) with a layer of coating material prior to surface oxide removal such that it inherently cannot disclose surface oxide removal therefrom as required by step (b), and certainly not when the coating material itself is in liquid form.”
Note that organic solution is inherently a liquid since it is a solution comprising liquids and electropolishing inherently applies a liquid since the process is performed in a bath.  
The applicant argues, 
“Still further, there is no disclosure of step (c) in Huang. Step (c) of claim 1 of the present application requires the removal of 'excess' coating material from the 'coated bonding surfaces'. However, as there is no disclosure in Huang that 'coated bonding surfaces' have been created (these are created in step (a) of the process of claim 1 of which, as discussed above, Huang is completely silent), there is no excess coating material to be removed. Furthermore, Huang is also completely silent with regard to the removal of 'excess' abraded metal or metal alloy containing workpiece' from 'coated bonding surfaces' by the same reasoning.”
The organic solution in step iii is removed prior to applying fresh organic solution in step iv which means the step iii organic solution is in excess.  Additionally, since the brushing is for the removal of oxides then abraded aluminum is also removed.  In the case of the electropolishing liquid, the removal of the liquid means that any amount is in excess and the solution inherently has abraded metal since that is the purpose of the electropolishing.
The applicant argues, 
“Finally, the Office Action considers that step (d) includes surfaces which have been coated, but are no longer coated. This is in fact contrary to the teaching of the invention, and the wording of claim 1. Step (d) of claim 1 specifically requires that the 'coated bonding surfaces', i.e., surfaces that are coated at that time with the coating layer created in step (a), are diffusion bonded together. Nevertheless, in light of the lack of disclosure of the formation of bonding surfaces coated with a layer of coating material as required by step (a) of claim 1, it is not possible for Huang to disclose diffusion bonding of such.”
Note that the coated bonding surfaces could reasonable mean “bonding surfaces that are coated” or “bonding surfaces that were coated”, the claims do not make the distinction.  Similarly, one could call the bonding surfaces “the abraded bonding surfaces” but this is does not mean that they have to be in the process of being abraded.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735